 



EXHIBIT 10.1
CINEMARK HOLDINGS, INC.
DIRECTOR NOMINATION AGREEMENT
     This Director Nomination Agreement (this “Agreement”) is made as of
April 9, 2007, among Cinemark Holdings, Inc., a Delaware corporation (the
“Company”), Madison Dearborn Capital Partners IV, L.P., a Delaware limited
partnership (“MDCP”), each of the investors listed on the Schedule of Mitchell
Investors attached hereto (collectively, the “Mitchell Investors”), each of the
investors listed on the Schedule of Quadrangle Investors attached hereto,
(collectively, the “Quadrangle Investors”), Syufy Enterprises, LP, a California
limited partnership (the “Syufy Investor”) and the additional investors listed
on the Schedule of Additional Investors (collectively, the “Additional
Investors”). MDCP, the Mitchell Investors, the Quadrangle Investors, the Syufy
Investor and the Additional Investors are collectively referred to herein as the
“Stockholders” and individually as a “Stockholder.” Unless otherwise specified
herein, all of the capitalized terms used herein are defined in Section 6
hereof.
     WHEREAS, the Company and the stockholders of the Company entered into that
certain Stockholders Agreement dated as of August 7, 2006 (the “Stockholders
Agreement”) (capitalized terms used herein but not otherwise defined shall have
the meanings assigned to such terms in the Stockholders Agreement);
     WHEREAS, the Stockholders own shares of common stock, par value, $0.001 per
share, of the Company (the “Common Stock”) and, in some cases, options to
acquire shares of Common Stock;
     WHEREAS, the Company is contemplating an offer and sale of its Common Stock
to the public in an underwritten initial public offering registered under the
Securities Act (the “IPO”);
     WHEREAS, the parties hereto desire to terminate the Stockholders Agreement
upon the consummation of an IPO.
     WHEREAS, the Company has agreed to permit MDCP, the Mitchell Investors, the
Quadrangle Investors and the Syufy Investor to designate persons for nomination
for election to the board of directors of the Company (the “Board”) on the terms
and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement hereby agree as follows:
     1. Board of Directors.
          (a) From and after the Effective Time and until the provisions of this
Section 1 cease to be effective and subject to the terms and conditions of this
Agreement, the following holders of Stockholder Shares shall have the right to
designate persons to be appointed or nominated, as the case may be, for election
to the Board (each a “Nominee”) as follows:

 



--------------------------------------------------------------------------------



 



          (i) two representatives designated by the Mitchell Investors
(determined by a vote of the Mitchell Investors owning a majority of the
Stockholder Shares held by all Mitchell Investors) (the “Mitchell Nominees”),
who shall be initially: Lee Roy Mitchell and one other individual to be
nominated by Lee Roy Mitchell; provided that at least one of such Mitchell
Nominees shall be Independent so long as the Company is required by NYSE Rules
to have a majority of Independent directors on the Board;
          (ii) five representatives designated by MDCP (the “MDCP Nominees”)
provided that at least three of such MDCP Nominees shall be Independent so long
as the Company is required by NYSE Rules to have a majority of Independent
directors on the Board;
          (iii) one representative designated by the Quadrangle Investors (the
“Quadrangle Nominee”), who shall initially be Peter Ezersky; provided that such
Quadrangle Nominee shall be Independent so long as the Company is required by
NYSE Rules to have a majority of Independent directors on the Board; and
          (iv) one representative designated by the Syufy Investor (the “Syufy
Nominee”), who shall initially be Raymond W. Syufy; and one Observer (as defined
below) designated by the Syufy Investor in accordance with Section 1(a)(iv)
below, who shall initially be Joseph A. Syufy.
          (b) Notwithstanding the foregoing, in the event that a Person loses
its right to designate a director for appointment or nomination in accordance
with Section 1(e) below, the director designated by such Person may be removed
at the request of a majority of the Board (excluding such director or directors)
upon the occurrence of such event and the total authorized number of directors
may be reduced upon such action by a majority of the Board (excluding such
director or directors) by the number of directors that such Person loses its
rights to nominate.
          (c) The representatives designated hereunder by any Stockholder shall
be nominated or appointed, as the case may be, to serve as a Class I, Class II
or Class III director (as defined in the Company’s Certificate of
Incorporation), as the case may be, as set forth on the Schedule of Directors
attached hereto. The initial term of each Class I, Class II and Class III
Director shall expire as set forth in the Company’s Certificate of
Incorporation. Any director designated by a Stockholder hereunder to fill a
vacancy on the board of directors shall be designated as the same class of
director as the director whose termination of services as a director created
such vacancy or to fill a vacancy as listed on the Schedule of Directors.
          (d) The Company shall pay the reasonable out-of-pocket expenses
incurred by each director in connection with attending the meetings of the Board
and any committee thereof.
          (e) Notwithstanding anything to the contrary contained herein,
          (i) at such time as the Mitchell Investors and their Permitted
Transferees hold in the aggregate less than 3% of the outstanding shares of
Common Stock; and the rights of the Mitchell Investors under this Section 1 to
nominate any Mitchell Nominee shall terminate automatically and cease to have
any further force or

- 2 -



--------------------------------------------------------------------------------



 



effect. In the event that the Mitchell Investors and their Permitted Transferees
hold in the aggregate less than 3% of the outstanding shares of Common Stock,
the Mitchell Investors shall have the right to designate one observer to the
Board (an “Observer”), which shall either be Lee Roy Mitchell or Tandy Mitchell.
An Observer shall be entitled to attend all meetings of the Board but shall not
be entitled to (x) attend meetings of the Board with counsel which may
constitute privileged communications, (y) attend meetings of the Board which
include topics of discussion which may constitute a conflict of interest between
the Company and the Mitchell Investors, or (z) vote on any matters voted on by
the Board. The determination of whether a conflict of interest exists for
purposes of clause (y) in the immediately preceding sentence shall be made by a
majority of the Board. If such a determination is made prior to a Board meeting,
the Board shall provide written notice to the Mitchell Investors setting forth
in reasonable detail the basis for such conflict of interest. Such a
determination may be made during an ongoing Board meeting by a majority of the
Board and, upon such determination, the Observer shall immediately leave the
meeting. Upon the conclusion of the discussion (including any action by the
Board thereon) which constitutes a conflict of interest between the Company and
the Mitchell Investors, the Observer shall be invited to return to the meeting.
The Mitchell Investors’ right to designate an Observer shall terminate
automatically and cease to have any further force or effect upon the earlier to
occur of (i) the Observer designated under this Section 1(e)(i) is not Lee Roy
Mitchell or Tandy Mitchell; and (ii) the Mitchell Investors and their Permitted
Transferees cease to hold in the aggregate at least 2% of the outstanding shares
of Common Stock. The right of the Mitchell Investors to designate an Observer
hereunder shall not be transferable or assignable under any circumstances;
          (ii) the rights of the Mitchell Investors under this Section 1 shall
terminate automatically and cease to have any further force or effect at such
time as the Mitchell Investors and their Permitted Transferees hold, directly or
indirectly, more than a 5% interest of any business (other than the Company)
that owns, operates or manages theatres with more than 800 movie screens in the
aggregate in the Western Hemisphere;
          (iii) the rights of the Quadrangle Investors under this Section 1 to
nominate the Quadrangle Nominee shall terminate automatically and cease to have
any further force or effect at such time as the Quadrangle Investors and their
Permitted Transferees hold in the aggregate less than 3% of the outstanding
shares of Common Stock. In the event that the Quadrangle Investors and their
Permitted Transferees hold in the aggregate less than 3% of the outstanding
shares of Common Stock, the Quadrangle Investors shall have the right to
designate an Observer, which shall be a member or employee of Quadrangle Group,
LLC. An Observer shall be entitled to attend all meetings of the Board but shall
not be entitled to (x) attend meetings of the Board with the Company’s counsel
or the Board’s special counsel which may constitute privileged communications,
(y) attend meetings of the Board which include topics of discussion which may
constitute a conflict of interest between the Company and the Quadrangle
Investors or (z) vote on any matters voted on by the Board. The determination of
whether a conflict of interest exists for purpose of clause (y) in the
immediately preceding sentence shall be made by a majority of the Board. If such
a determination is made prior to a Board meeting, the Board shall provide
written notice to the Quadrangle Investors

- 3 -



--------------------------------------------------------------------------------



 



setting forth in reasonable detail the basis for such conflict of interest. Such
a determination may be made during an ongoing Board meeting by a majority of the
Board and upon such determination the Observer shall immediately leave the
meeting. Upon the conclusion of the discussion (including any action by the
Board thereon) which constitutes a conflict of interest between the Company and
the Quadrangle Investors, the Observer shall be invited to return to the
meeting. The Quadrangle Investors’ right to designate an Observer shall
terminate automatically and cease to have any further force or effect upon the
earlier to occur of (i) the Observer designated under this Section 1(e)(iii) is
not a member or employee of Quadrangle Group, LLC (it being understood and
agreed that, should the current Observer at any time cease to be a member or
employee of Quadrangle Group, LLC, the Quadrangle Investors’ right to designate
an Observer shall not terminate unless the Quadrangle Investors do not designate
a replacement Observer who is a member or employee of the Quadrangle Group, LLC
within 5 business days thereof); and (ii) the Quadrangle Investors and their
Permitted Transferees cease to hold in the aggregate at least 2% of the
outstanding shares of Common Stock. The rights of the Quadrangle Investors to
nominate the Quadrangle Director or designate an Observer hereunder shall not be
transferable or assignable under any circumstances, except to a Permitted
Transferee of the Quadrangle Investors;
          (iv) the rights of the Syufy Investor under this Section 1 to nominate
the Syufy Nominee shall terminate automatically and cease to have any further
force or effect at such time as the Syufy Investor and its Permitted Transferees
hold in the aggregate less than 3% of the outstanding shares of Common Stock. In
addition, the rights of the Syufy Investor under this Section 1 to nominate the
Syufy Nominee and designate an Observer shall terminate automatically and cease
to have any further force or effect at such time as (1) the Syufy Investor,
Raymond W. Syufy or Joseph Syufy breach the terms of Section 3 of the
Non-Competition and Non-Disclosure Agreement, dated August 7, 2006, by and among
the Syufy Investor, Raymond W. Syufy, Joseph Syufy and the Company (the “Syufy
Non-Competition Agreement”) (this clause (1), a “Non-Curable Termination Event”)
or (2) the Syufy Investor or its Permitted Transferees, Raymond Syufy or Joseph
Syufy (each, a “Syufy Person”) holds, directly or indirectly, any interest of
any business (other than the Company) that owns, operates or manages movie
theatres that are not drive-in theaters (a “Competing Business”) but where such
ownership would not violate Section 3 of the Syufy Non-Competition Agreement
(this clause (2), a “Curable Termination Event”); provided that the foregoing
loss of rights upon the ownership, operation or management of a Competing
Business shall not apply to (i) holding up to a 5% interest in any publicly
traded company; or (ii) holding an ownership interest in a Competing Business
that (x) owns, operates or manages less than 100 screens in the aggregate in any
one or more states in which the Company does not, at the time the Syufy Person
first acquires such ownership interest, own, operate or manage a movie theater
and/or (y) owns, operates or manages less than 32 screens in the aggregate in
any one or more states in which the Company, at the time the Syufy Person first
acquires such ownership interest, owns, operates or manages a movie theater. For
purposes of calculating the number of screens for purposes of clause (ii) of the
foregoing sentence, movie screens acquired by a Syufy Person following an event
of default under a lease under which the Syufy Person is the lessor and which
gives such lessor the right to regain possession of and operate such theatre
shall be disregarded

- 4 -



--------------------------------------------------------------------------------



 



unless the Syufy Person demolishes and rebuilds a new theatre on the property.
In the event that the rights of the Syufy Investor to nominate the Syufy Nominee
terminates by reason of a Curable Termination Event, the Syufy Investor shall
have the right to cure such Curable Termination Event and the Syufy Investor’s
rights to nominate the Syufy Nominee and designate an Observer shall be
reinstated at such time as there is no longer a Curable Termination Event in
effect. In the event that the Syufy Investor and its Permitted Transferees hold
in the aggregate less than 3% of the outstanding shares of Common Stock, the
Syufy Investor shall continue to have the right to designate an Observer, which
shall be a director of the general partner of, or an executive officer of, Syufy
Enterprises; provided, however, that this right to designate an Observer shall
not be granted to the Syufy Investor if the Syufy Investor is in violation of
the terms of the preceding sentence. An Observer shall be entitled to attend all
meetings of the Board but shall not be entitled to (x) attend meetings of the
Board with the Company’s counsel or the Board’s special counsel which may
constitute privileged communications, (y) attend meetings of the Board which
include topics of discussion which may constitute a conflict of interest between
the Company and the Syufy Investor or (z) vote on any matters voted on by the
Board. The determination of whether a conflict of interest exists for purpose of
clause (y) in the immediately preceding sentence shall be made by a majority of
the Board. If such a determination is made prior to a Board meeting, the Board
shall provide written notice to the Syufy Investor setting forth in reasonable
detail the basis for such conflict of interest. Such a determination may be made
during an ongoing Board meeting by a majority of the Board and upon such
determination the Observer shall immediately leave the meeting. Upon the
conclusion of the discussion (including any action by the Board thereon) which
constitutes a conflict of interest between the Company and the Syufy Investor,
the Observer shall be invited to return to the meeting. The Syufy Investor’s
right to designate an Observer shall terminate automatically and cease to have
any further force or effect upon the earlier to occur of (i) the Observer
designated under this Section 1(e)(iii) is not a director of the general partner
or an executive officer of Syufy Enterprises (it being understood and agreed
that, should the current Observer at any time cease to be a director of the
general partner or an executive officer of Syufy Enterprises, the Syufy
Investor’s right to designate an Observer shall not terminate unless the Syufy
Investor does not designate a replacement Observer who is a member of the board
of directors of the general partner or an executive officer of Syufy Enterprises
within 5 business days thereof); and (ii) the Syufy Investor and their Permitted
Transferees cease to hold in the aggregate at least 2% of the outstanding shares
of Common Stock. The rights of the Syufy Investor to nominate the Syufy Nominee
or designate an Observer hereunder shall not be transferable or assignable under
any circumstances, except to a Permitted Transferee of the Syufy Investor; and
          (v) the rights of MDCP under this Section 1 shall terminate
automatically and cease to have any further force or effect at such time as MDCP
and its Permitted Transferees hold in the aggregate less than 3% of the
outstanding shares of Common Stock.
          (f) At every meeting of the Board, or a committee thereof, for which
Directors are appointed or are nominated to stand for election by stockholders
of the Company, each Stockholder will have the right to designate those persons
to be appointed or nominated for

- 5 -



--------------------------------------------------------------------------------



 



election to the Board for each Retiring Director that was a prior Nominee of
such Stockholder in accordance with this Section 1.
          (g) If a vacancy occurs because of the death, disability,
disqualification, resignation or removal of a Nominee, the Stockholders who
designated such person shall be entitled to designate such person’s successors
in accordance with this Agreement and the Board, subject to a determination of
the Board in good faith, after consultation with outside legal counsel, that
such action would not constitute a breach of its fiduciary duties or applicable
law, shall fill the vacancy with such successor Nominee.
          (h) If a Nominee is not nominated or elected to the Board because of
the Nominee’s death, disability, disqualification, withdrawal as a nominee or
for other reason is unavailable or unable to serve on the Board, the Stockholder
who designated such person shall be entitled to designate promptly another
Nominee and the director position for which such Nominee was nominated shall not
be filled pending such designation.
     2. Company Obligations.
          (a) The Company agrees to use its best efforts to assure that (i) each
Nominee is included in the Board’s slate of nominees to the stockholders for
each election of directors; and (ii) each Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the stockholders of the Company called with respect
to the election of members of the Board, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company or the Board with respect to the election of members
of the Board.
          (b) Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be nominated for election to the Board or recommend
to the stockholders the election of any Nominee (i) who fails to submit to the
Company on a timely basis such questionnaires as the Company may reasonably
require of its directors generally and such other information as the Company may
reasonably request in connection with the preparation of its filings under the
Securities Laws; or (ii) the Board or the Nominating Committee determines in
good faith, after consultation with outside legal counsel, that such action
would constitute a breach of its fiduciary duties or applicable law or violate
the Company’s Certificate of Incorporation; provided, however, that upon the
occurrence of either (i) or (ii) above, the Company shall promptly notify the
applicable Stockholder of the occurrence of such event and permit the applicable
Stockholder to provide an alternate Nominee sufficiently in advance of any Board
action, the meetings of the stockholders called or written action of
stockholders with respect to such election of nominees and the Company shall use
commercially reasonable efforts to perform its obligations under Section 2(a)
with respect to such alternate Nominee (provided that if the Company provides at
least 45 days advance notice of the occurrence of any such event such
alternative nominee must be designated by the applicable Stockholder not less
than 30 days in advance of any Board action, notice of meeting of the
stockholders or written action of stockholders with respect to such election of
nominees). The Company shall use commercially reasonable efforts to perform its
obligations under Section 2(a) with respect to such alternate Nominee provided,
in no event shall the Company be obligated to postpone, reschedule or delay any
scheduled meeting of the stockholders with respect to such election of Nominees.

- 6 -



--------------------------------------------------------------------------------



 



          (c) At any time a vacancy occurs because of the death, disability,
resignation or removal of a Nominee, then the Board, or any committee thereof,
shall not fill such vacancy until the earliest to occur of (i) such Stockholder
has designated a successor Nominee and the Board has filled the vacancy and
appointed such successor Nominee; (ii) such Stockholder fails to designate a
successor Nominee within 30 business days after receiving notification of the
vacancy from the Company; and (iii) such Stockholder has specifically waived its
right under this Section 2(c).
          (d) At any time that any Stockholder shall have any rights of
designation under this Section 2, the Company shall not take any action to
reduce the size of the Board from 9, except as provided herein.
     3. Termination of Stockholders Agreement. Upon the Effective Time, the
Stockholders Agreement shall be hereby terminated and of no further force and
effect, and no party thereto shall have any surviving obligations, rights, or
duties thereunder after the Effective Time. From and after the Effective Time,
the Additional Investors shall have no further obligations, rights or duties
under this Agreement.
     4. Effectiveness. The parties are entering into this Agreement in
connection with a currently proposed IPO. This Agreement shall become
automatically effective upon, and only upon, the time as of which the
underwriters for the IPO shall have paid for all of the shares of Common Stock
that they are obligated to purchase pursuant to the related underwriting
agreement (the “Underwriting Agreement”), excluding any shares that the
underwriters may have an option to purchase pursuant to the over-allotment
option (the “Effective Time”). In the event the Effective Time does not occur on
or before the earlier of (i) June 30, 2007 or (ii) the termination of the
Underwriting Agreement, this Agreement shall, without further action, become
null and void and of no further force and effect.
     5. Definitions.
          “Affiliate” of any Person is any other Person controlled by,
controlling or under common control with such Person and in the case of any
Stockholder that is a partnership or limited liability company, any partner or
member of such Stockholder (provided that the Company shall not be deemed to be
an affiliate of any Stockholder) or in the case of any Stockholder that is a
trust, any beneficiary, trust for the benefit of the beneficiary or successor
trust; provided that under no circumstances shall (i) any of the Mitchell
Investors or their Permitted Transferees be Affiliates of (A) any of the
Quadrangle Investors or their Permitted Transferees or (B) any of the Syufy
Investor or their Permitted Transferees; (ii) any of the Quadrangle Investors or
their Permitted Transferees be Affiliates of (A) any of the Mitchell Investors
or their Permitted Transferees or (B) any of the Syufy Investor or their
Permitted Transferees; or (iii) any of the Syufy Investor or their Permitted
Transferees be Affiliates of (A) any of the Mitchell Investors or their
Permitted Transferees or (B) any of the Quadrangle Investors or their Permitted
Transferees, for purposes of this Agreement.
          “Agreement” has the meaning set forth in the preamble.
          “Board” has the meaning set forth in Section 1(a).

- 7 -



--------------------------------------------------------------------------------



 



          “Certificate of Incorporation” means the Company’s Second Amended and
Restated Certificate of Incorporation as the same may be amended from time to
time.
          “Common Stock” has the meaning set forth in the preamble.
          “Company” has the meaning set forth in the preamble.
          “Competing Business” has the meaning set forth in Section 1(e)(iv).
          “Curable Termination Event” has the meaning set forth in
Section 1(e)(iv).
          “Effective Time” has the meaning set forth in Section 4.
          “Family Group” with respect to any Stockholder, means, such
Stockholder’s spouse and descendants (whether natural or adopted) and any trust
that is and remains solely for the benefit of such Stockholder and/or such
Stockholder’s spouse and/or descendants.
          “Independent” means an “independent director” as defined by the NYSE
Rules. The definition of “Independent” does not incorporate the additional
independence requirements for audit committee members set forth in the NYSE
Rules or Rule 10A-3 under the Securities Exchange Act of 1934.
          “Independent Third Party” means any Person other than MDCP or the
Mitchell Investors.
          “IPO” has the meaning set forth in the recitals.
          “Major Investor” means MDCP, the Mitchell Investors, the Quadrangle
Investors and the Syufy Investor.
          “MDCP” has the meaning set forth in the preamble.
          “Mitchell Investors” has the meaning set forth in the preamble.
          “Mitchell Nominees” has the meaning set forth in Section 1(a)(i).
          “Non-Curable Termination Event” has the meaning set forth in
Section 1(e)(iv).
          “NYSE Rules” means the rules and policies of the New York Stock
Exchange.
          “Observer” has the meaning set forth in Section 1(e)(i).
          “Permitted Transferee” means any Transfer of Stockholder Shares by a
Stockholder who is not a natural person to such Stockholder’s Affiliates or, in
the case of a Stockholder who is a natural person, any Transfer by will or
pursuant to the applicable laws of descent and distribution and any Transfer to
or among such Stockholder’s Affiliates, and members of such holder’s Family
Group or such Family Group member’s Affiliates.

- 8 -



--------------------------------------------------------------------------------



 



          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
          “Quadrangle Nominee” has the meaning set forth in Section 1(a)(iii).
          “Quadrangle Group, LLC” means Quadrangle Group, LLC, a Delaware
limited liability company.
          “Quadrangle Investors” has the meaning set forth in the preamble.
          “Retiring Director” means any director whose term expires at the next
annual meeting of the Stockholders of the Company pursuant to the terms of the
Company’s Certificate of Incorporation.
          “Securities Laws” means the Securities Act of 1933, as amended from
time to time and the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder.
          “Stockholder Shares” means (i) any Company Common Stock owned by any
Stockholder; and (ii) any capital stock or other equity securities issued or
issuable directly or indirectly with respect to the Common Stock referred to in
clause (i) above by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any particular shares constituting Stockholder Shares,
such shares shall cease to be Stockholder Shares when they have been
(x) effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them or (y) sold to the
public through a broker, dealer or market maker on a securities exchange or in
the over the counter market pursuant to Rule 144 (or any similar provision then
in force) under the Securities Act.
          “Stockholders” has the meaning set forth in the preamble.
          “Syufy Non-Competition Agreement” has the meaning set forth in
Section 1(e)(iv).
          “Syufy Enterprises” means Syufy Enterprises, LP, a California limited
partnership.
          “Syufy Investor” has the meaning set forth in the preamble.
          “Syufy Nominee” has the meaning set forth in Section 1(a)(iv).
          “Syufy Person” has the meaning set forth in Section 1(e)(iv).
          “Transfer” means any sale, transfer, assignment or other disposition
of (whether with or without consideration and whether voluntary or involuntary
or by operation of law) of Stockholder Shares.

- 9 -



--------------------------------------------------------------------------------



 



          “Western Hemisphere” means the continents of North America, Central
America and South America.
     6. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or any holder of Stockholder Shares unless such
modification is approved in writing by the Company and each Major Investor. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.
     7. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
     8. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     9. Benefit of Parties; Transfer. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, legal representatives and Permitted Transferees. In the event of a
Transfer by a Stockholder, the transferee shall not have the rights and powers
of a Stockholder unless the transferee is a Permitted Transferee of the
Stockholder prior to and following the Transfer. Nothing herein contained shall
confer or is intended to confer on any third party or entity that is not a party
to this Agreement any rights under this Agreement.
     10. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.
     11. Remedies. The Company and the Stockholders shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto agree and acknowledge that a breach
of this Agreement would cause irreparable harm and money damages would not be an
adequate remedy for any such breach and that, in addition to other rights and
remedies hereunder, the Company and the Stockholders shall be entitled to
specific performance and/or injunctive or other equitable relief (without
posting a bond or other security) from any court of law or equity of competent
jurisdiction in order to enforce or prevent any violation of the provisions of
this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     12. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed first class mail (postage
prepaid, return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the Company at the addresses set forth below and to
any applicable Stockholder at the address indicated on the schedules hereto.
Notices shall be deemed to have been given hereunder when delivered personally,
three days after deposit in the U.S. mail and one day after deposit with a
reputable overnight courier service.

     
The Company’s address is:
  Cinemark Holdings, Inc.
 
  3900 Dallas Parkway, Suite 500
 
  Plano, Texas    75093
 
  Facsimile:       (972) 665-1004
 
  Attention:       Michael D. Cavalier

     13. Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the exhibits
and schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
     14. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.
     15. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
     16. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     17. Mutual Waiver of Jury Trial. The parties hereto hereby irrevocably
waive any and all rights to trial by jury in any legal proceeding arising out of
or related to this Agreement. Any action or proceeding whatsoever between the
parties hereto relating to this Agreement shall be tried in a court of competent
jurisdiction by a judge sitting without a jury.
[SIGNATURE PAGES FOLLOW]

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                  CINEMARK HOLDINGS, INC.    
 
           
 
  By:   /s/ Michael Cavalier
 
Michael Cavalier    
 
      Its Senior Vice President-General
Counsel    
 
                MADISON DEARBORN CAPITAL         PARTNERS IV, L.P.    
 
           
 
  By:   Madison Dearborn Partners, IV L.P.,    
 
      its General Partner    
 
           
 
  By:   Madison Dearborn Partners, LLC,    
 
      its General Partner    
 
           
 
  By:   /s/ Benjamin Chereskin    
 
           
 
      Benjamin Chereskin    
 
      Its Managing Director    
 
                THE MITCHELL SPECIAL TRUST    
 
           
 
  By:   /s/ Lee Roy Mitchell    
 
           
 
      Lee Roy Mitchell, Trustee    
 
           
 
  By:   /s/ Gary D. Witherspoon    
 
           
 
      Gary D. Witherspoon, Trustee    

Cinemark Holdings, Inc.
Signature Page to Director Nomination Agreement

 



--------------------------------------------------------------------------------



 



            QUADRANGLE CAPITAL PARTNERS LP
      By:   Quadrangle GP Investors LP,         its General Partner   

            By:   Quadrangle GP Investors, LLC,         its General Partner   

            By:   /s/ Peter Ezersky         Peter Ezersky        Its Managing
Principal     

            QUADRANGLE SELECT PARTNERS LP
      By:   Quadrangle GP Investors LP,         its General Partner   

            By:   Quadrangle GP Investors, LLC,         its General Partner   

            y:   /s/ Peter Ezersky         Peter Ezersky        Its Managing
Principal     

            QUADRANGLE CAPITAL PARTNERS A LP
      By:   Quadrangle GP Investors LP,         its General Partner   

            By:   Quadrangle GP Investors, LLC,         its General Partner   

            y:   /s/ Peter Ezersky         Peter Ezersky        Its Managing
Principal     

Cinemark Holdings, Inc.
Signature Page to Director Nomination Agreement

 



--------------------------------------------------------------------------------



 



            QUADRANGLE (CINEMARK) CAPITAL PARTNERS LP
      y:   /s/ Peter Ezersky         Peter Ezersky        Its Managing
Principal     

Cinemark Holdings, Inc.
Signature Page to Director Nomination Agreement

 



--------------------------------------------------------------------------------



 



            SYUFY ENTERPRISES, LP
      By:   /s/ Joseph Syufy         Joseph Syufy        President of Syufy
Properties, Inc.
Its General Partner     

Cinemark Holdings, Inc.
Signature Page to Director Nomination Agreement

 



--------------------------------------------------------------------------------



 



              K&E INVESTMENT PARTNERS, LLC     - 2004-B DIF
/s/ Lee Roy Mitchell
 
Lee Roy Mitchell
       
 
       
 
  By:   /s/ Jack S. Levin
 
       
 
      Jack S. Levin
/s/ Alan Stock
 
Alan Stock
      Its Manager 
 
            PIOLA INVESTMENTS LTD.
 
       
/s/ Timothy Warner
 
Timothy Warner
       
 
  By:   /s/ Felix Jucker
 
       
 
      Felix Jucker
 
      Its Director
/s/ Robert Copple
 
Robert Copple
       
 
       
 
      /s/ John Madigan
 
       
/s/ Michael Cavalier
 
Michael Cavalier
      John Madigan 
 
       
NORTHWESTERN UNIVERSITY
       

         
By:
  /s/ William R. Elworthy
 
William R. Elworthy
Its Manager, Public Investments    

 